Title: To Alexander Hamilton from Samuel Eddins, 1 May 1800
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Dear Sir,
            Richmond Virginia 1st. May 1800—
          
          I was detaind longer then I expected at Fort Jay, after obtaining your leave of absence to cum on & settle my afairs in this State, it was altogeather owing to my being disapointed  in not haveing the money sent on sooner to pay of my Compy. before I left the Fort, I took vierlint cold on my way from New York to Philadelphia and was detaind fourteen days Ill under the hands of a Doctor in that Place, being  verry desierous to cum on my furlough shortening fast, set out before I got well took fresh cold and am fearfull it is fixed on my lunges. I have been confind to my room ever since I arrived here and have not been able to do any Part of my  buisness yet, my Doctor thinks altho I am in an Ill state of helth that the approach of summer & rideing on horse back frequently will restore me to my former helth again, I will communicate to you my Situation, from time to time, and trust that your honor will indulge me until I am able to Joine my Company again—
          I am with respect your Obt Humble Servt
          
            Saml. Eddins Capt.
            2nd Regimt. Arts & Engs
          
        